NO. 07-04-0446-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 17, 2004

______________________________



IN THE MATTER OF THE MARRIAGE OF HENRIETTA MENDOZA and RUBEN

O. MENDOZA AND IN THE INTEREST OF J. N. M. and R. A. M., CHILDREN

_________________________________



         FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;



NO. 2003-523,058; HON. LARRY B. LADD, PRESIDING

_______________________________



Order of Dismissal

_______________________________



Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

Ruben O. Mendoza appealed from a final decree of divorce.  However, he suggested, in a 
letter filed 
pro se
, that he no longer wishes to pursue the matter.  By letter dated October 7, 2004, we instructed appellant and his counsel that they should inform this court by October 18, 2004, whether appellant wished to continue the appeal.  On October 29, 2004, counsel informed the court via a telephone call that his client did not wish to do so and that a motion to dismiss would be forthcoming.  Thereafter, by letter dated November 3, 2004, we ordered counsel and appellant to file, by November 12, 2004, either a motion to dismiss or a writing illustrating that appellant wished to continue his appeal.  On the possibility that appellant would inform us of his desire to prosecute the appeal, we further directed him to show the court whether he complied with Texas Rule of Appellate Procedure 35.3(b)(3).  So too did we notify him that the failure to comply with the order could result in the dismissal of the appeal for want of prosecution.  To date, and despite our November 3
rd
 order, this court has received neither a motion to dismiss nor any other response from appellant or his attorney.   

Therefore, the appeal is dismissed for want of prosecution and the failure to comply with an order of this court.  
Tex. R. App. P. 
42.3.  



Brian Quinn 

   Justice